Exhibit 10.2

 



GUARANTY

 

THIS GUARANTY (this “Guaranty”) is made and effective this _____ day of August,
2016, by and from the undersigned individual(s), each having a principal
residence address as set forth on the signature page(s) to this Guaranty
(individually and collectively, “Guarantor”), to and for the benefit of FEDERAL
NATIONAL PAYABLES, INC. doing business as FEDERAL NATIONAL COMMERCIAL CREDIT, a
Delaware corporation (“Federal National”), whose principal address is 7315
Wisconsin Ave, Suite 820W, Bethesda, Maryland 20814-3225.

 

WHEREAS, Federal National has extended financial accommodations to: Superior
Drilling Products, Inc., a Utah corporation; Superior Drilling Solutions, LLC, a
Utah limited liability company; Hard Rock Solutions, LLC, a Utah limited
liability company; and, Extreme technologies, LLC, a Utah limited liability
company (collectively the “Companies”) under and pursuant to a Loan and Security
Agreement dated March 8, 2016 and amended on March 28th and May 12th, 2016 (said
agreement, amendments and all other agreements, documents, instruments,
certificates, reports and financing statements heretofore or hereafter executed
or delivered in connection therewith, as each may be as amended, revised,
restated, modified or supplemented from time to time, collectively and
individually referred to herein as the “Financing Documents”), which financing
is secured by certain tangible and intangible property of the Companies, as more
fully described in the Financing Documents (collectively, “Collateral”); and

 

WHEREAS, pursuant to Federal National’s request, as a condition to the agreement
of Federal National to extend financial accommodations to the Companies pursuant
to the Financing Documents, Guarantor has agreed to execute and deliver to
Federal National this Guaranty and to perform and to comply with its obligations
under this Guaranty.

 

NOW, THEREFORE, in consideration of the foregoing and of the covenants and
agreements hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, and as an inducement for Federal National to extend
financial accommodations to the Companies under the Financing Documents,
Guarantor, intending to be legally bound hereby, agrees as follows:

 

1. Guarantor, jointly and severally if more than one, unconditionally and
absolutely guarantees to Federal National (A) the due and punctual payment and
performance when due of all obligations and any and all other monies and amounts
due or which may become due on, under or with respect to any and all of the
Financing Documents and any promissory notes or other evidence of indebtedness
such obligations, of every kind or nature, whether joint or several, due or to
become due, absolute or contingent, now existing or hereafter arising, and
whether principal, interest, fees, costs, expenses or otherwise (including
without limitation any interest and/or expenses accruing following the
commencement of any insolvency, receivership, reorganization or bankruptcy case
or proceeding relating to the Companies, whether or not a claim for
post-petition interest and/or expenses is allowed in such case or proceeding),
(B) the due and punctual performance and observance by the Companies of all of
the other terms, covenants, agreements, indemnifications, and conditions of the
Financing Documents, in any case whether according to the present terms thereof,
at any earlier or accelerated date or dates or pursuant to any extension of time
or to any change in the terms, covenants, agreements and conditions thereof now
or at any time hereafter made or granted, (C)  all liabilities and obligations
of Guarantor hereunder, and (D) all costs, expenses and liabilities (including,
without limitation, reasonable attorneys fees and expenses, documentation and
diligence fees and legal expenses, and search, audit, recording, professional
and filing fees and expenses) that may be incurred or advanced by Federal
National in any way in connection with the foregoing and/or otherwise required
to be paid by Guarantor hereunder (collectively, such items in clauses (A)
through (D) being the “Guaranteed Obligations”). Guarantor acknowledges that
this Guaranty shall be deemed a continuing guaranty of the Guaranteed
Obligations under the Financing Documents.

 





 

 

 



 

 

2. This Guaranty is a guaranty of payment and not a guaranty of collection. If
any Guaranteed Obligation is not satisfied when due, whether by acceleration or
otherwise, Guarantor shall forthwith satisfy such Guaranteed Obligation, upon
demand, and no such satisfaction shall discharge the obligations of Guarantor
hereunder until all Guaranteed Obligations have been indefeasibly paid in cash
and performed and satisfied in full and the Financing Documents terminated. The
liability of Guarantor under this Guaranty shall be primary and direct and not
conditional or contingent upon the enforceability of any obligation, the
solvency of the Companies or any other Person, any obligation or circumstance
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guaranty or the pursuit by Federal National of any remedies it may
have against the Companies or any other guarantor of the Guaranteed Obligations
or any other Person. Without limiting the generality of the foregoing, Federal
National shall not be required to make any demand on the Companies or any other
guarantor of the Guaranteed Obligations or any other Person or to sell at
foreclosure or otherwise pursue or exhaust its remedies against any Collateral
of the Companies or any other guarantor of the Guaranteed Obligations or any
other Person before, simultaneously with or after enforcing its rights and
remedies hereunder against Guarantor, and any one or more successive and/or
concurrent actions may be brought against Guarantor in the same action brought
against the Companies or any other guarantor of the Guaranteed Obligations or
any other Person or in separate actions, as often as Federal National may deem
advisable, in its sole discretion. The obligations of Guarantor hereunder shall
not in any way be affected by (A) any action taken or not taken by Federal
National, which action or inaction is hereby consented and agreed to by
Guarantor, (B) the partial or complete unenforceability or invalidity of any
other guaranty or surety agreement, pledge, assignment, lien or other security
interest or security for any of the Guaranteed Obligations, or (C) the value,
genuineness, validity or enforceability of the Collateral for any of the
Guaranteed Obligations.

 

3. Guarantor hereby represents and warrants to Federal National (which
representations and warranties shall survive the execution and delivery of this
Guaranty and the making of financial accommodations under the Financing
Documents) as follows:

 

(A) The execution, delivery and performance by Guarantor of this Guaranty and
the consummation of the transactions contemplated hereby do not and will not
(i) conflict with or violate any provision of any applicable law, statute, rule,
regulation, ordinance, license or tariff or any judgment, decree or order of any
court or other governmental authority binding on or applicable to Guarantor or
any of its properties or assets; or (ii) conflict with, result in a breach of,
constitute a default of or an event of default under, or an event, fact,
condition or circumstance which, with notice or passage of time, or both, would
constitute or result in a conflict, breach, default or event of default under,
require any consent not obtained under, or result in or require the acceleration
of any indebtedness pursuant to, any indenture, agreement or other instrument to
which Guarantor is a party or by which it or any of its properties or assets are
bound or subject;

 



 

 

 

 

(B) Guarantor has filed all federal and state income tax returns and all other
tax returns that are required to be filed by it and has paid all taxes due
pursuant to such returns or pursuant to any assessment received by Guarantor,
except such taxes as are not yet due or are being contested in good faith.
Guarantor is not in violation of any applicable federal, state or local laws,
statutes, rules regulations or ordinances, and has not received any notice of
any investigation or complaint alleging that Guarantor on any of its properties
or assets is in violation of any such law, statute, rule, regulation or
ordinance;

 

(C) Guarantor is not presently a debtor in any proceeding under the federal
Bankruptcy Code or any state insolvency proceeding; and

 

(D) All personal financial information provided by Guarantor to Federal National
is true, correct and accurate as of the date of this Guaranty.

 

4. Guarantor hereby covenants and agrees that so long as any of the Guaranteed
Obligations shall be outstanding:

 

(A) Guarantor shall pay, or cause to be paid, when due, all indebtedness and
liabilities, and pay and discharge promptly all taxes, assessments, governmental
charges and levies upon Guarantor or upon Guarantor's income, profits or
property, except to the extent the amount or validity thereof is contested in
good faith by appropriate proceedings being diligently pursued.

 

(B) Guarantor shall promptly give written notice to Federal National of (i) the
occurrence of any event of default or any event, development or circumstance
which would be reasonably likely to materially and adversely affect the
financial condition of Guarantor, taken as a whole; (ii) any material litigation
instituted or, to the knowledge of Guarantor, threatened against Guarantor; or
(iii) any judgment against Guarantor where claims against Guarantor exceed
$10,000; and

 

(C) Guarantor hereby subordinates, and will cause to be subordinated, to the
repayment of the Guaranteed Obligations, all debts of the Companies to
Guarantor.

 

5. Guarantor hereby waives demand, setoff, counterclaim, presentment, protest,
notice of dishonor or non-payment, as well as all defenses with respect to any
and all instruments, notice of acceptance hereof, notice of credit extended,
Collateral received or delivered, or any other action taken by Federal National
in reliance hereon, and all other demands and notices of any description, except
such as are expressly provided for herein, it being the intention hereof that
Guarantor shall remain liable as a principal until the full amount of all
Guaranteed Obligations shall have been indefeasibly paid in full in cash and
performed and satisfied in full and the Financing Documents terminated,
notwithstanding any act, omission, or anything else which might otherwise
operate as a legal or equitable discharge of Guarantor. The pleading of any
statute of limitations as a defense to any demand against Guarantor hereunder
and under the Financing Documents is expressly waived by Guarantor. Guarantor
hereby waives any requirement of marshalling of claims, property or Collateral.

 



 

 

 

 

6. Guarantor acknowledges and agrees that its obligations as Guarantor shall not
be impaired, modified, changed, released or limited in any manner whatsoever by
any impairment, modification, change, release or limitation of the liability of
the Companies or any other guarantor of the Guaranteed Obligations or any other
Person or its estate in bankruptcy resulting from the operation of any present
or future provision of the bankruptcy laws or other similar statute, or from the
decision of any court.

 

7. Guarantor acknowledges and agrees that Federal National shall have the full
right and power, in its sole discretion and without any notice to or consent
from Guarantor and without affecting or discharging, in whole or in part, the
liability of Guarantor hereunder, to deal in any manner with the Guaranteed
Obligations and any security or guaranties therefor, including, without
limitation, to (A) release, extend, renew, accelerate, compromise or substitute
and administer the Guaranteed Obligations and other obligations under the
Financing Documents in any manner it sees fit, (B) release any or all Collateral
for the Guaranteed Obligations, (C) release any guarantor of the Guaranteed
Obligations, (D) extend the time for payment of the Guaranteed Obligations or
any part thereof, (E) change the interest rate, discount rate or transactional
fees on the Guaranteed Obligations, (F) reduce or increase the outstanding
balance of the Guaranteed Obligations, (G) accelerate the Guaranteed
Obligations, (H) make any change, amendment or modification whatsoever to the
terms or conditions of the Financing Documents, (I) extend, in whole or in part,
on one or any number of occasions, the time for the payment of any principal or
interest, discount, fees or any other amount pursuant to any term or condition
of the Financing Documents, (J) settle, compromise, release, substitute, impair,
enforce or exercise, or fail or refuse to enforce or exercise, any claims,
rights, or remedies, of any kind or nature, which Federal National may at any
time have against the Companies or any other guarantor of the Guaranteed
Obligations or any other Person, or with respect to any security interest of any
kind held by Federal National at any time, (K) substitute Collateral, (L)
collect and retain or liquidate Collateral, (M) make advances for the purpose of
performing any term or covenant contained in the Financing Documents with
respect to which the Companies or any other guarantor of the Guaranteed
Obligations is in default, (N) foreclose on any of the Collateral, (O) grant
waivers or indulgences, (P) take additional Collateral, (Q) obtain any
additional guarantors, (R) take a deed in lieu of foreclosure and/or (S) take or
fail to take any other action whatsoever with respect to the Guaranteed
Obligations. Guarantor hereby waives and agrees not to assert against Federal
National any rights which a guarantor or surety could exercise. Notwithstanding
any other provision of this Guaranty or any Financing Document, Guarantor agrees
that Federal National has no duties of any nature whatsoever to Guarantor,
whether express or implied, by virtue of this Guaranty or any Financing
Document, operation of law or otherwise.

 

8. Guarantor agrees that its obligations hereunder are irrevocable and
independent of the obligations of the Companies or any other guarantor of the
Guaranteed Obligations or any other Person. Guarantor shall take all necessary
and appropriate actions to ensure that this Guaranty is and remains enforceable
against Guarantor in accordance with its terms and that Guarantor complies with
each of its obligations hereunder. Guarantor shall not (A) cause or permit to be
done, or enter into or make or become a party to any agreement (oral or
written), arrangement or commitment to do or cause to be done, any of the things
prohibited by this Guaranty or that would breach this Guaranty or any other
instrument, agreement, arrangement, commitment or document to which Guarantor is
a party or by which it or any of its properties or assets is or may be bound or
subject, or (B) enter into or make or become a party to any agreement, document
or instrument or arrangement that conflicts with this Guaranty or that would
prevent Guarantor from complying with and performing under this Guaranty.

 



 

 

 

 

9. Guarantor agrees that it shall have no right of subrogation with respect to
the Guaranteed Obligations guaranteed hereby or to any Collateral securing such
Guaranteed Obligations unless and until such Guaranteed Obligations have been
irrevocably and indefeasibly paid in full and performed in full and the
Financing Documents and this Guaranty have been terminated. Federal National’s
books and records of any and all of the Guaranteed Obligations, absent manifest
error, shall be prima facie evidence against Guarantor of the amount of
Guaranteed Obligations hereunder.

 

10. Guarantor acknowledges and confirms that (A) Guarantor will benefit from the
financial accommodations to the Companies under the Financing Documents, (B) the
financial accommodations by Federal National to the Companies constitute
valuable consideration to Guarantor, (C) this Guaranty is intended to be
inducement to Federal National to continue to extend financial accommodations to
the Companies, and (D) Federal National is relying upon this Guaranty in making
and advancing financial accommodations to the Companies.

 

11. This Guaranty shall inure to the benefit of, and may be enforced by, Federal
National, all future holders of any of the Guaranteed Obligations or any of the
Collateral and all of Federal National’s respective successors and assigns, and
shall be binding upon and enforceable against Guarantor and each Guarantor’s
respective heirs, personal representatives, successors and assigns. Guarantor
agrees that it may not assign, delegate or transfer this Guaranty or any of its
rights or obligations under this Guaranty without the prior written consent of
Federal National. Nothing contained in this Guaranty or any Financing Document
shall be construed as a delegation to Federal National of Guarantor’s duty of
performance, including, without limitation, any duties under any account or
contract in which Federal National has a security interest or lien.

 

12. Guarantor hereby agrees to take or cause to be taken such further actions,
to obtain such consents and approvals and to duly execute, deliver and file or
cause to be executed, delivered and filed such further agreements, assignments,
instructions, documents and instruments as may be necessary or as may be
reasonably requested by Federal National in order to fully effectuate the
purposes, terms and conditions of this Guaranty and the consummation of the
transactions contemplated hereby and performance and payment of the Guaranteed
Obligations hereunder.

 



 

 

 

 

13. Notwithstanding and without limiting or being limited by any other provision
of this Guaranty or the Financing Documents, Guarantor shall pay all costs and
expenses incurred by Federal National including, without limitation,
documentation and diligence fees and expenses, all search, audit, appraisal,
recording, professional and filing fees and expenses and all other out-of-pocket
charges and expenses (including, without limitation, UCC and judgment and tax
lien searches and UCC filings) and reasonable attorneys’ fees and expenses (A)
in any effort to enforce this Guaranty, any Financing Document and/or any
related agreement, document or instrument, or to effect collection hereunder or
thereunder, (B) in connection with entering into, negotiating, preparing,
reviewing and executing this Guaranty and the Financing Documents and all
related agreements, documents and instruments, (C) arising in any way out of
administration of the Guaranteed Obligations or the security interests or liens
created with respect thereto, including without limitation, any wire transfer
fees or audit expenses or filing or recordation fees, (D) in connection with
instituting, maintaining, preserving and enforcing Federal National’s rights
hereunder or under all related agreements, documents and instruments, (E) in
defending or prosecuting any actions, claims or proceedings arising out of or
relating to this Guaranty and/or any related agreement, document or instrument,
(F) in seeking or receiving any advice with respect to its rights and
obligations under this Guaranty, any of the Financing Documents and/or all
related agreements, documents and instruments, and/or (G) in connection with any
modification, amendment, supplement, waiver or extension of this Guaranty any
Financing Document and/or any related agreement, document or instrument, and all
of the same shall be part of the Guaranteed Obligations. If Federal National
uses in-house counsel for any of the purposes set forth above or any other
purposes under this Guaranty for which Guarantor is responsible to pay or
indemnify, Guarantor expressly agrees that the Guaranteed Obligations include
reasonable charges for such work commensurate with the fees that would otherwise
be charged by outside legal counsel selected by Federal National in its sole
discretion for the work performed.

 

14. For the purposes of this Guaranty, written notices shall be sent by United
States first class certified mail, return receipt requested, postage prepaid,
addressed to the notified party at its address set forth in this Agreement or
such other address specified by the party with like notice, and shall be deemed
received three (3) Business Days after deposit in the United States mail, on the
first Business Day after transmittal by nationally recognized overnight courier,
or on the day of transmittal by personal delivery, facsimile, telex, cable,
email, Internet, or other electronic communication device capable of providing a
written record.

 

15. No course of action or delay, renewal or extension of this Guaranty or any
rights or obligations hereunder, release of Guarantor or any of the foregoing,
or delay, failure or omission on Federal National’s part in enforcing this
Guaranty, or any other Financing Document or in exercising any right, remedy,
option or power hereunder or thereunder shall operate as a waiver of such or of
any other right, remedy, power or option or of any default, nor shall any single
or partial exercise of any right, remedy, option or power hereunder or
thereunder affect the liability of Guarantor or preclude any other or further
exercise of such or any other right, remedy, power or option. No waiver by
Federal National of any one or more defaults by Guarantor in the performance of
any of the provisions of this Guaranty shall operate or be construed as a waiver
of any future default or defaults, whether of a like or different nature.
Notwithstanding any other provision of this Guaranty or any Financing Document,
by making any financial accommodations to the Companies, Federal National does
not waive a breach of any representation or warranty of Guarantor under this
Guaranty, and all of Federal National’s claims and rights resulting from any
breach or misrepresentation by Guarantor are specifically reserved by Federal
National.

 



 

 

 

 

16. If any term or provision of this Guaranty is adjudicated to be invalid under
applicable laws or regulations, such provision shall be inapplicable to the
extent of such invalidity or unenforceability without affecting the validity or
enforceability of, the remainder of this Guaranty which shall be given effect so
far as possible.

 

17. The enumeration of the rights and remedies herein is not intended to be
exhaustive. The rights and remedies of Federal National described herein are
cumulative and are not alternative to or exclusive of any other rights or
remedies which Federal National otherwise may have by contract or at law or in
equity, and the partial or complete exercise of any right or remedy shall not
preclude any other further exercise of such or any other right or remedy.

 

18. All obligations, covenants, agreements, representations, warranties, waivers
and indemnities made by Guarantor herein shall survive the execution, delivery
and termination of this Guaranty. This Guaranty shall be effective on the date
hereof and shall continue in full force and effect until full performance and
indefeasible payment in full in cash of all Guaranteed Obligations and
termination of this Guaranty and the Financing Documents. The rights and powers
granted to Federal National hereunder shall continue in full force and effect
notwithstanding the termination of this Guaranty or the fact that the Guaranteed
Obligations from time to time may be temporarily in a zero or credit position,
until all of the Guaranteed Obligations have been indefeasibly paid in full in
cash and performed and satisfied in full.

 

19. Guarantor hereby acknowledges that this Agreement is accepted and executed
in the State of Maryland and that this Agreement or any issue regarding its
validity, enforcement, construction, and effect shall be governed and construed
in accordance the laws of the State of Maryland without regard to any
conflicting choice of law rules. Guarantor does hereby irrevocably consent to
the exclusive jurisdiction of the courts of the State of Maryland with respect
to any action or proceedings arising between the parties and expressly covenants
and agrees that the exclusive jurisdiction for all disputes and enforcement
actions arising hereunder shall occur Montgomery County, Maryland, hereby
waiving any right to assert any objection to a proceeding based on the doctrine
of forum non conveniens or improper venue in connection therewith.

 

20. This Guaranty may be executed in one or more counterparts, all of which
taken together shall constitute one and the same instrument. This Guaranty may
be executed by facsimile transmission, which facsimile signatures shall be
considered original executed counterparts for purposes of this Section 20 and
Guarantor agrees that it will be bound by its own facsimile signature and that
it accepts the facsimile signature of each other party to this Guaranty.

 

 



 

 

 

 

21. Notwithstanding and without limiting any other provision of this Guaranty or
any Financing Document, Guarantor shall indemnify Federal National and its
affiliates and its and their respective managers, members, officers, employees,
agents, representatives, accountants, successors, assigns and attorneys
(collectively, the “Indemnified Persons”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, in-house documentation and diligence fees and legal expenses
and reasonable fees and disbursements of counsel) which may be imposed on,
incurred by or asserted against Federal National or any other Indemnified Person
with respect to or arising out of any aspect of, or in any litigation,
proceeding or investigation instituted or conducted by any governmental
authority or any other Person with respect to, or any transaction contemplated
by or referred to in, or any matter related to or any aspect of, this Guaranty
or any of the Guaranteed Obligations or any of the Financing Documents or any
agreement or document contemplated hereby or thereby, whether or not Federal
National or such Indemnified Person is a party thereto, except to the extent
that any of the foregoing arises out of the gross negligence or willful
misconduct of Federal National or such Indemnified Person. Federal National
agrees to give Guarantor reasonable notice of any event of which Federal
National becomes aware for which indemnification may be required under this
Section 21, and Federal National may elect (but is not obligated) to direct the
defense thereof. Federal National and any other Indemnified Person may, in its
reasonable discretion, take such actions as it deems necessary and appropriate
to investigate, defend or settle any event or take other remedial or corrective
actions with respect thereto as may be necessary for the protection of Federal
National or any of the other Indemnified Persons, its or their interest or the
Collateral generally. If any Indemnified Person uses in-house counsel for any of
the purposes set forth above or any other purposes under this Guaranty for which
Guarantor is responsible to pay or indemnify, Guarantor expressly agrees that
its indemnification obligations include reasonable charges for such work
commensurate with the fees that would otherwise be charged by outside legal
counsel selected by such Indemnified Person in its sole discretion for the work
performed.

 

22. GUARANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION (A) ARISING UNDER THIS GUARANTY OR ANY FINANCING DOCUMENT OR (B)
IN ANY WAY RELATING TO THIS GUARANTY OR ANY FINANCING DOCUMENT OR THE
TRANSACTIONS EVIDENCED HEREBY OR THEREBY, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND GUARANTOR HEREBY AGREES THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT GUARANTOR OR
FEDERAL NATIONAL MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 22
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF GUARANTOR TO THE WAIVER OF
ITS RIGHT TO TRIAL BY JURY.

 

23. This Guaranty constitutes the entire agreement between Guarantor and Federal
National with respect to the subject matter hereof and thereof, and supersedes
all prior agreements and understandings, if any, relating to the subject matter
hereof or thereof. Neither this Guaranty nor any provision hereof may be
changed, modified, amended, waived, restated, supplemented, canceled or
terminated other than by an agreement in writing signed by Federal National and
Guarantor.

 

 



 

 

 

 

24. If there is more than one Guarantor, their liability hereunder shall be
joint and several. As used herein, the singular shall include the plural and
vice versa, and the reference to any gender or neuter gender shall include all
genders, as the context may require.

 

25. To the extent permitted by law, Guarantor hereby waives and agrees not to
assert or take advantage of:

 

(A) Any duty on the part of Federal National to disclose to Guarantor any facts
Federal National may now or have regarding the Companies, regardless of whether
Federal National has reason to believe that such facts are unknown to Guarantor,
it being understood and agreed that Guarantor is fully responsible for being and
keeping informed of the financial condition of the Companies and all other
circumstances bearing on the risk that liability may be incurred by Guarantor
hereunder;

 

(B) Any claim that the automatic stay provided by 11 U.S.C. § 362 (arising upon
the voluntary or involuntary bankruptcy proceeding of the Companies) or any
other stay provided under any other debtor relief law (whether statutory, common
law, case law or otherwise) of any jurisdiction whatsoever, now or hereafter in
effect, which may be or become applicable, shall operate or be interpreted to
stay, interdict, condition, reduce or inhibit the ability of Federal National to
enforce any of its rights, whether now existing or hereafter acquired, which
Federal National may have against Guarantor, the Companies or the Collateral; or

 

(C) Any modification of the Financing Documents or any obligation of the
Companies, by agreement, by operation of law or by action of any court, whether
pursuant to the Bankruptcy Reform Act of 1978, as amended, or any other debtor
relief law or otherwise.

 

 



[SIGNATURE APPEARS ON THE FOLLOWING PAGE]

 



 

 

 

 



IN WITNESS WHEREOF, Guarantor has executed this Guaranty, under seal, as of the
day and year first above written.

 



  ____________________________________(seal)   Print Name: G. Troy Meier   Home
Address:  2221 North 3250   West Vernal   Utah, 84078      
____________________________________(seal)   Print Name: Annette Meier   Home
Address:  2221 North 3250   West Vernal   Utah, 84078         STATE
OF_________________________  ) COUNTY OF _______________________  )

 

 

 

I HEREBY CERTIFY, that on this _____ day of____________________, 20___, before
the subscriber, a Notary Public for the aforesaid jurisdiction, personally
appeared _____________________________________, known to me (or satisfactorily
proven) to be the person whose name is subscribed to the within instrument, who
acknowledged that he/she executed the foregoing instrument for the purposes
therein contained.

 

IN WITNESS WHEREOF, I hereunto set my hand and Notarial Seal.

 





      ____________________________________ My Commission Expires:
____________________ Notary Public                 STATE
OF_________________________  ) COUNTY OF _______________________  )

 

 

 

I HEREBY CERTIFY, that on this _____ day of____________________, 20___, before
the subscriber, a Notary Public for the aforesaid jurisdiction, personally
appeared _____________________________________, known to me (or satisfactorily
proven) to be the person whose name is subscribed to the within instrument, who
acknowledged that he/she executed the foregoing instrument for the purposes
therein contained.

 

IN WITNESS WHEREOF, I hereunto set my hand and Notarial Seal.

 



 

      ____________________________________ My Commission Expires:
____________________ Notary Public

 

 

 



 

 

 

 

